Citation Nr: 1124741	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  00-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including due to exposure to chemical or biological agents.

2.  Entitlement to service connection for weakness, including due to exposure to chemical or biological agents.

3.  Entitlement to a rating higher than 10 percent prior to November 9, 2000, for lumbar myositis and spondyloarthritis of the thoracolumbar spine, and to a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1990 to June 1991, in support of Operation Desert Storm/Desert Shield, with service in the Southwest Asia Theater of Operations from January 23, 1991 to May 6, 1991.  So he is a Persian Gulf War Veteran.  He had many additional years of service in the Commonwealth of Puerto Rico Army National Guard, including on active duty for training (ACDUTRA) from March to September 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a November 1996 decision, the RO granted service connection for spondyloarthritis of the thoracolumbar spine and assigned a 10 percent rating retroactively effective from November 22, 1995.  The RO denied additional claims for service connection for a nervous condition, anxiety, and sleep disorder.  The Veteran perfected an appeal regarding this aspect of the rating decision.  

In May 1998, he also requested a higher rating for his service-connected back disability.


In an April 1999 decision, the RO denied service connection for arteriosclerotic heart disease, shoulder pain, a respiratory condition, weakness, and vertigo (claimed as headaches).  All claims included consideration of whether these conditions were from exposure to chemical or biological agents.  The Veteran perfected an appeal with respect to each of these issues.

In April 2000, the RO denied the Veteran's claim for an increased rating for his service-connected back disability.  He duly perfected an appeal of that decision, as well.

In April 2001, the Board remanded the case to the RO for further development and consideration.

In a subsequent August 2002 decision, on remand, the RO increased the rating for the Veteran's back disability from 10 to 20 percent, effective November 9, 2000.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In May 2006, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing).  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Later that year, however, in September 2006, the Board again had to remand this case because some of the other evidence the Veteran had submitted was not covered by that waiver.  The remand was via the Appeals Management Center (AMC).

The AMC since has considered this additional evidence and issued a supplemental statement of the case (SSOC) in August 2009 continuing to deny the claims, except that the AMC granted service connection for vertigo and headaches, assigning 10 and zero percent respective ratings retroactively effective from May 20, 1998.  Since the Veteran has not appealed these ratings and effective date, 

these claims have been resolved and are no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

In a December 2009 decision, the Board denied the claims for service connection for arteriosclerotic heart disease and shoulder pain, including considering whether those conditions were due to exposure to chemical or biological agents.  Also in December 2009, the Board remanded the remaining claims for service connection for an acquired psychiatric disorder, a respiratory disorder, and weakness, as well as the claim for a higher rating for the back disability, to the RO via the AMC for still additional development and consideration.  

In a December 2010 decision, on remand, the AMC granted the claim for service connection for an acquired psychiatric disorder - specifically, for depression not otherwise specified (NOS).  The Veteran has not since appealed either the initial rating or effective date assigned for this disability, so this claim also is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  See, too, 38 C.F.R. § 20.200 (2010).

In January 2011, the AMC issued a SSOC continuing to deny the remaining claims for service connection for a respiratory disorder and weakness.  Similarly, in March 2011, the AMC issued a SSOC regarding the additional claim for higher ratings for the back disability.  

Regrettably, though, the Board must again remand the claim for service connection for weakness since this claim requires even more development.  The remand again will be via the AMC.  However, the Board is going ahead and deciding the other claims for service connection for a respiratory disorder and for higher ratings for the back disability.


FINDINGS OF FACT

1.  The Veteran has a clinical diagnosis of obstructive sleep apnea, accounting for his respiratory symptoms.  And this condition has not been linked by competent and credible evidence to his military service.  

2.  At no time during the course of this appeal has he been found to have ankylosis in any part of his spine (cervical or thoracic and lumbar (thoracolumbar)).

3.  Prior to November 9, 2000, he did not show more than slight limitation of motion of his lumbar spine.

4.  Prior to November 9, 2000, he did not show lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilaterally, in the standing position.  

5.  Prior to November 9, 2000, he did not have moderate disc disease, i.e., intervertebral disc syndrome (IVDS), with recurring attacks.  

6.  Prior to November 9, 2000, he did not have associated radiculopathy or sciatic neuropathy affecting either lower extremity, left or right.  

7.  Since November 9, 2000, the forward flexion of the Veteran's thoracolumbar spine has been consistently shown to be limited to 35 degrees or less when considering his pain, best characterized as moderate in nature.

8.  Since November 9, 2000, he has not shown severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

9.  Since November 9, 2000, the Veteran has demonstrated no more than a week per year of incapacitating episodes due to IVDS, best characterized as mild in nature.

10.  But since November 9, 2000, his low back disability has also caused bilateral lower extremity radiculopathy characterized by at most mild incomplete paralysis of the sciatic nerves.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by respiratory symptoms is not established.  
38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  Prior to November 9, 2000, the claim for a rating higher than 10 percent for lumbar myositis and spondyloarthritis of the thoracolumbar spine is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 (2000).

3.  Since November 9, 2000, the claim for a rating higher than 20 percent this disability is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8520 (2010) (effective September 26, 2003); Diagnostic Codes 5285-5295 (2000).

4.  However, since November 9, 2000, separate and additional 10 percent ratings are granted for left and right lower extremity radiculopathy, subject to the laws and regulations governing the payment of VA compensation.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, DC 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2005, March 2006 and August 2008.  These letters informed him of the evidence required to substantiate his claims, and of his and VA's respective responsibilities in obtaining supporting evidence.  Note also that the March 2006, August 2007 and December 2009 letters complied with Dingess by discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and most recently readjudicated the Veteran's claims in the March 2011 - including considering the additional evidence received in response to that additional notice.  See again, Mayfield IV and Prickett, supra.  So the timing defect in the notice has been rectified.  It follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  

Moreover, as the pleading party, he, not VA, has the burden of proof of showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his VA outpatient treatment records and arranged for VA compensation examinations for his back and respiratory condition claims.  With respect to the claim for an increased rating for his back disability, the Board remanded this claim in December 2009, so the AMC could arrange for a more recent VA examination to assess the severity of his back disability, which was since obtained in January 2010, with an addendum in February 2011.  Notably, the Board primarily remanded this case in December 2008 so the AMC might obtain outstanding VA treatment records, which have since been obtained.  The Board is therefore satisfied there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the back disability in relation to the schedular requirements.  See 38 C.F.R. §§ 3.327(a), 4.2 (2010); Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Moreover, keep in mind the Board is partially granting the claim for a higher rating for the back disability - by assigning separate compensable ratings (10 percent each) for his clinical history of associated radiculopathy on both sides of his lower extremities, for the latter period of the appeal, albeit not assigning the highest possible schedular ratings under the applicable diagnostic code.

In addition, also on remand directive by the Board, the AMC arranged for a VA compensation examination for a medical nexus opinion concerning the nature and cause of his respiratory disorder - including, in particular, in terms of whether it is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied the RO/AMC made reasonable efforts to obtain any identified medical records.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for a Respiratory Disorder, to include as Due to Exposure to Chemical or Biological Agents

The Veteran claims that he suffers from shortness of breath and dyspnea (i.e., a respiratory condition) as a result of having been exposed to chemical and/or biological agents while stationed in the Persian Gulf.  As will be discussed below, the Board finds that the preponderance of evidence does not support a grant of service connection for a respiratory disorder.  As an initial matter, his type of respiratory condition does not qualify for presumptive service connection under provisions for Persian Gulf Veterans under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.317 (2010), because it is not an undiagnosed or medically unexplained chronic multi-symptom illness, but rather due to a clinically diagnosed disability, namely obstructive sleep apnea.  And secondly, his current respiratory disability of obstructive sleep apnea also does not warrant service connection on a direct-incurrence basis, especially since competent medical evidence points against the likelihood that his current sleep apnea is etiologically linked to his Persian Gulf service.

To establish entitlement to service connection, there must be:  (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection also may be established for Persian Gulf War Veterans who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i).

Here, the Veteran's DD Form 214 reveals he is clearly a Persian Gulf Veteran, meeting the threshold eligibility requirement under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  More importantly, though, his respiratory condition is due to neither an undiagnosed illness nor a medically unexplained chronic multi-symptom illness.  In that regard, on remand by the Board in December 2009, the AMC arranged for a VA compensation examination in January 2010 regarding the nature of his claimed respiratory symptoms.  The examiner noted the Veteran's respiratory complaints of shortness of breath, dyspnea, and decreased stamina and rapid fatigue.  The examiner accounted for these symptoms with a diagnosis of obstructive sleep apnea.  In other words, there is no basis to grant service connection for a respiratory condition under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because the disease is clearly not the result of undiagnosed illness or medically unexplained chronic multi-symptom illness.  

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In essence, compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The Board concludes the presumptive provisions for Gulf War Veterans do not apply to his respiratory distress symptoms, which the January 2010 VA examiner explicitly attributed to his clinically diagnosed obstructive sleep apnea.

The Board also finds that the Veteran's claim fails under the alternative direct theory of service connection, since he fails to establish the final element of service connection.  That is, he does not establish a causal relationship between the present respiratory disability and the alleged respiratory disease or injury incurred during Persian Gulf War service.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306; Shedden v. Principi, 381 F.3d at 1166-67.  When determining service connection, all theories of entitlement, direct and presumptive, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Board concedes he has a current respiratory disability, clinically diagnosed as obstructive sleep apnea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  On the other hand, there is no indication of in-service incurrence of a respiratory disability, especially obstructive sleep apnea, as his STRs contain no complaints, treatments, or diagnoses for any sleep apnea, respiratory or lung problems.  

Most importantly, the competent medical evidence does not show that the Veteran's respiratory disability of obstructive sleep apnea dates back to or is otherwise attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To the contrary, the January 2010 VA examiner specifically discounted the notion that the Veteran's obstructive sleep apnea is caused by or related to his active duty military service.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent to assert a lay history of continuity of respiratory symptomatology (e.g., shortness of breath) he personally experienced dating back to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, his reported statements in this regard are simply not credible, due to inconsistency with the medical findings and apparent gaps in complaints and diagnoses of a respiratory disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That is, the January 2010 VA examiner provided competent medical evidence specifically opining against the possibility that his respiratory disability dated back to service.  Moreover, the Veteran admitted that there was a lapse of at least six years between separation in 1991 and the first post-service symptoms of dyspnea, not to mention a gap of nearly two decades between separation and post-service diagnosis of obstructive sleep apnea.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, the Board assigns his lay statements limited probative value, in contrast to the highly probative findings of the January 2010 VA respiratory examination report.  As such, the weight of the medical evidence lies against his claim.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory condition, to include as due to exposure to chemical or biological agents.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.



III.  Analysis-Entitlement to a Rating Higher than 10 percent for Lumbar Myositis and Spondyloarthritis of the Thoracolumbar Spine Prior to November 9, 2000, and to a Rating Higher than 20 Percent Since

Here, the Veteran filed a claim on May 20, 1998 for a higher disability rating than 10 percent for his service-connected spondyloarthritis of the thoracolumbar spine.  As mentioned, in a subsequent August 2002 decision, the RO increased the rating for the Veteran's back disability from 10 to 20 percent, effective November 9, 2000.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

As will be discussed in detail below, for the period prior to November 9, 2000, the Board does not find orthopedic or neurological symptomatology of his low back disability manifests to a degree greater than 10 percent, considering only the old rating criteria for spinal disabilities.  In addition, since November 9, 2000, the Board does not find orthopedic or neurological symptomatology of his low back disability manifests to a degree greater than 20 percent, under either the old criteria or revised criteria for rating spinal disabilities.  On the other hand, throughout the last portion of the appeal, the Board finds sufficient evidence of bilateral radiculopathy to assign separate compensable ratings for his left and right-sided radiculopathy, since November 9, 2000.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from May 20, 1997 (i.e., one year prior the May 20, 1998 claim) to the present.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of the spine were amended twice during the pendency of the appeal.  First, VA had revised the criteria for evaluating spinal disorders under DC 5293, intervertebral disc syndrome (IVDS).  67 Fed. Reg. 54,345 -54,349 (2002).  Second, VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  68 Fed. Reg. 51,454 -51,458 (2003).  The September 2003 amendments renumber the Diagnostic Codes and more importantly, create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

The Board is generally required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased rating for the Veteran's lumbar spine disability is warranted.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  
38 U.S.C.A. § 5110(g) ; VAOPGCPREC 3-2000 (April 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).


Prior to September 26, 2003, under former 38 C.F.R. § 4.71a , DC 5292 (limitation of motion of lumbar spine), severe limitation of motion warrants a 40 percent evaluation, moderate limitation of motion of the lumbar spine warrants a 20 percent evaluation, and slight limitation of motion of the lumbar spine warrants a 10 percent evaluation. 

Prior to September 26, 2003, under former DC 5295, severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent evaluation.  Lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilaterally, in the standing position, warrants a 20 percent evaluation.  With characteristic pain on motion, a 10 percent evaluation is warranted and with slight subjective symptoms only, a noncompensable evaluation is warranted.  38 C.F.R. § 4.71a , DC 5295 (in effect prior to September 26, 2003). 

The Board notes that the rating schedule applied prior to the September 2003 amendments does not define a normal range of motion for the lumbar spine.  However, current regulations do establish normal ranges of motion for the thoracolumbar spine (combined thoracic and lumbar segments).  See 38 C.F.R. § 4.71a , Plate V.  The supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984.  See 67 Fed. Reg. 56,509  (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the spine to the old criteria. 

Effective September 26, 2003, VA revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).  Importantly, the Board also applies these range of motion guidelines to the old criteria to divine the meanings of 'slight,' 'moderate,' and 'severe' limitation of motion of spine, under former regulation DC 5292. 

Effective September 26, 2003, under the revised regulations of DCs 5235-5243 (General Formula):  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235 to 5242.

Turning to the criteria for IVDS, under former Diagnostic Code 5293, as in existence prior to September 23, 2002, IVDS was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, DC 5293.


The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The September 2002 amendments allow for IVDS to be evaluated based on incapacitating episodes or based on chronic orthopedic and neurologic manifestations combined.  These revised rating criteria for IVDS are found under the post-September 2002 amended version of DC 5293, and thereafter under DC 5243 (renumbered by the September 2003 amendments from DC 5293).  IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised DC 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  


A.  Rating Higher than 10 Percent Prior to November 9, 2000

Although the Board notes that the rating criteria for spinal disabilities were amended during the pendency of the appeal, these amended rating criteria did not become effective during this initial period of the appeal, i.e., until well after November 2000.  So, the Board only considers the applicability of the former rating criteria for spinal disabilities to this initial period of the appeal.  As mentioned, the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g) ; VAOPGCPREC 3-2000 (April 10, 2000).  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).  

For this period of the appeal, the Veteran's back disability has been rated at 10 percent, assigned under DCs 5010-5292.  Concerning this back disability, his specific diagnoses are not listed in the Rating Schedule.  DC 5010 explicitly directs that arthritis rated under this code provision be evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  The rating criteria for degenerative arthritis are outlined in 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, DCs 5003 (as in effect before and after September 2003).  Thus, the hyphenated code is intended to show that the Veteran's disability includes symptoms of arthritis due to trauma (DC 5010) and limitation of motion of the lumbar spine (DC 5292) under the old rating criteria.  The Board finds this rating code assignment to be the most appropriate for the first period of the appeal, prior to November 9, 2000.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).


Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent.  

The most pertinent evidence during this period of the appeal comes from the March 2000 VA compensation examination report, which diagnosed the Veteran with spondyloarthritic changes of the thoracolumbar spine and upon X-ray testing, with minimal degenerative joint disease (DJD/arthritis) of the thoracolumbar spine.  
The examiner measured range of motion of the lumbar spine as follows:  forward flexion to 65 degrees, backward extension to 25 degrees, lateral flexions and rotations to 35 degrees.  

Again, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).  Although these normal ranges are provided by the current criteria, as mentioned, the Board must now apply these range of motion guidelines to the old criteria to divine the meanings of 'slight,' 'moderate,' and 'severe' limitation of motion of spine, under former regulation DC 5292.

These range of motion findings thereby provide highly probative evidence against the claim for an initial rating even higher than the current 10 percent rating under either the former (DC 5292).  The March 2000 examination failed to show more than slight limitation of motion, so no more than a 10 percent rating under the former DC 5292.  The Veteran had range of motion in all directions, albeit less than full range of motion.  See 38 C.F.R. § 4.71a, Plate V.  Without more significant limitations of motion, his limitation of motion would not be considered "moderate," as necessary for a higher 20 percent rating.  There is no other competent finding during this period of the appeal that supports the notion of moderate limitation of motion.  


The Board also finds that a disability rating higher than 10 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Although the Veteran complained of severe low back pain during the examination, the March 2000 examiner did not observe physical findings that would account for or otherwise explain this level of pain that he had described.  Rather, the examiner specifically found that there was no objective evidence of painful motion on all movements of the lumbar spine.  In light of these findings, there are simply no grounds to assign a disability rating higher than 10 percent based on these factors under former DC 5292.

As well, the Veteran therefore does not warrant a higher 20 percent evaluation under former DC 5295.  Again, a higher 20 percent rating under DC 5295 would require lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilaterally, in the standing position.  But, here, the March 2000 VA examiner found no objective evidence of muscle spasm of the lumbar spine.  Nor was there any indication of loss of lateral spine motion, unilaterally, in the standing position.  So, there is no possibility to establish a higher 20 percent rating under DC 5295.  

The March 2000 examination report also failed to suggest his low back disability is manifested by IVDS, as it was notably absent from the diagnoses listed.  Moreover, the examiner did not objectively find radiculopathy or sciatic neuropathy.  Certainly, the examiner did not offer any suggestions of "moderate" IVDS, with recurring attacks, as required for a higher 20 percent rating under the former DC 5293.  In sum, the medical evidence does not support a rating higher than 10 percent, under any applicable rating criteria for spinal disabilities, during this period of the appeal.  


B.  Rating Higher than 20 Percent Since November 9, 2000

The Veteran claims that his low back disability has worsened in severity beyond his current 20 percent rating.  In an August 2002 decision, the RO increased the rating for the Veteran's back disability from 10 to 20 percent, effective November 9, 2000.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The disability continues to be rated under DCs 5010-5292, primarily due to his arthritis, which as discussed, is to be rated on the basis of limitation of motion of the lumbar spine (DC 5292) under the old rating criteria.  The Board finds this rating code assignment to be the most appropriate for this latter portion of the appeal, since the old rating criteria of DC 5292 can be applied throughout this portion of the appeal, whereas the current General Formula (DCs 5235-5242) only applies from their effective date, on September 26, 2003.  See Butts v. Brown, 5 Vet. App. at 539.  See also Pernorio, 2 Vet. App. at 629.  

Nonetheless, the Board will consider other potentially applicable diagnostic codes, not to mention both the former and current rating criteria for lumbar spinal disabilities in deciding this claim.  As noted, though, the current rating criteria under the General Formula only apply since their effective date, September 26, 2003, whereas the amended IVDS rating criteria only apply since their effective date of September 23, 2002.  The amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g) ; VAOPGCPREC 3- 2000 (April 10, 2000).  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).  

Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for his spinal disability, under either the old criteria or revised criteria.  On the other hand, the Board finds sufficient evidence of bilateral radiculopathy throughout the last portion of the appeal, such that the Board will assign separate compensable ratings for his left and right-sided radiculopathy since November 9, 2000.

The Veteran's range of motion findings during this period, as shown on his VA examination reports, fail to warrant a higher rating of 40 percent, under either the current or former regulations.  He has demonstrated, at worst, forward flexion of the thoracolumbar spine to 35 degrees, including consideration of DeLuca factors, especially objective pain on motion.  See April 2002 VA examination report (60 degrees flexion); July 2005 VA examination report (66 degrees flexion, limited to 50 degrees by painful motion); February 2009 VA examination report (35 degrees flexion); and January 2010 VA examination report (60 degrees flexion).  And overall, his range of motion findings are actually less severe, as noted, closer to the range of 50 to 60 degrees flexion.  Even at his worst, as per the current regulations, there is simply no indication of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, as necessary for a 40 percent rating for orthopedic manifestations under the General Formula.  38 C.F.R. § 4.71a, DCs 5235 to 5242.  

Indeed, by definition, his lumbar spine is not ankylosed.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (5), indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  This clearly is not the situation here, however.  The mere fact that he continues to have range of motion in his lower back, even if less than normal range of motion, in turn means that, by definition, his thoracolumbar spine is not ankylosed.


In turn, again considering these same range of motion findings, the VA examination reports similarly show no more than moderate limitation of motion of the lumbar spine under the former regulation for limitation of motion (DC 5292).  See again April 2002 VA examination report; July 2005 VA examination report; February 2009 VA examination report; and January 2010 VA examination report.  
There is no competent finding that supports the notion of severe limitation of motion, such as is necessary for a higher 40 percent rating under DC 5292.  

Additionally considering former DC 5295, the objective findings in the April 2002, July 2005, February 2009, and January 2010 VA examination reports simply failed to find severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  The Veteran therefore does not warrant a 40 percent evaluation under DC 5295. 

The Board turns its consideration to IVDS.  VA examiners have noted that he requires approximately one week of prescribed bed rest per year, and attributed these to IVDS.  See April 2002, February 2009, and January 2010 VA examination reports.  Even conceding this outright, this only warrants a 10 percent rating under the amended IVDS criteria, in effect since September 2002.  Indeed, irrespective of the Veteran's subjective assertions, there is simply no medical evidence of at least 4 weeks bed rest prescribed by a physician to support a higher 40 percent rating for IVDS.  His incapacitating episodes do not approach a total duration of at least four but less than six weeks per year, so clearly not warranting at least a 40 percent rating for IVDS under the amended criteria found at revised DC 5293 (i.e., post September 2002 amendments) and current DC 5243.


Moreover, a single week per year of documented incapacitating episodes is best characterized as "mild" in nature, under the former IVDS criteria of former DC 5293 (pre-September 2002 amendments).  Indeed, this level of bed rest does not remotely approach a characterization as "severe," let alone with recurring attacks and little intermittent relief, as needed for a higher 40 percent rating under the former IVDS criteria.

Thus, under both the former and revised spinal disability criteria there does not appear to be any basis to assign a higher 40 percent rating.  

Lastly, the Board has considered whether a separate rating is warranted under the provisions of 38 C.F.R. § 4.121a, DC 8520 as analogous to impairment of the sciatic nerve.  Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  See 38 C.F.R. § 4.124a , DC 8520 (2010).

Prior to November 9, 2000, there do not appear to be any competent medical findings that would warrant a compensable separate rating for radiculopathy on either the left or right side.  Indeed, the March 2000 VA examiner found no objective finding radiculopathy or neuropathy.  

However, since November 9, 2000, there is competent medical evidence of record that warrants a separate rating for radiculopathy/sciatic neuropathy throughout this latter period of the appeal.  See 38 C.F.R. § 4.124a , DC 8520; see also 38 C.F.R. §§ 4.2 , 4.3, 4.6, 4.7.  The findings from the April 2002 VA examination report notes bilateral radiculopathy associated with the L2-L3 and L4 spinal discs.  The January 2010 VA examination noted a clinical history of chronic low back pain with physical exam findings suggestive of bilateral lumbo-sacral radiculopathy, consistent with MRI findings in 2005.  And an addendum to that recent examination report, dated in February 2011, further noted intermittent radicular and peripheral neuropathy symptoms.  So, it appears that throughout this latter period of the appeal, the Veteran has demonstrated bilateral radiculopathy associated with the L2-L3 and L4 spinal discs.  This provides evidence suggestive of "mild" incomplete paralysis of the sciatic nerve warranting an additional 10 percent rating.  38 C.F.R. § 4.7.  Absent evidence of constant weakness, bowel or bladder impairment, muscle atrophy, or footdrop, an even higher rating for radiculopathy/neuropathy is not in order.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim. He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms of radiating pain appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, the Board notes that the medical findings in this regard were even more probative, since they confirmed his subjective complaints.  Resolving any doubt in the Veteran's favor, for this entire recent period of the appeal, the evidence supports separate 10-percent disability ratings, but no higher, for his respective left and right sided radiculopathy.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698  (Oct. 8, 1996); 38 C.F.R. § 4.3 . 

In addition to the medical evidence, the Board has further considered the Veteran's personal assertions in support of his claim, aside from considerations supporting the grant of compensable ratings for bilateral radiculopathy.  However, as a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his lumbar spine disability in terms of the other applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, despite related complaints of pain limiting motion, weakness in his lumbar spine, etc., medical findings were needed to assess his orthopedic and neurological manifestations, including his range of motion and instances of incapacitating episodes due to IVDS.  

Since the Veteran's low back disability and radiculopathy have never been more than 20 and 10 percent disabling (for the left and right side), respectively, at any time since November 9, 2000, the Board cannot "stage" this rating.  See Hart, 21 Vet. App. at 505.  

As the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 10 percent prior to November 9, 2000; and higher than 20 percent for his service-connected low back disability since November 9, 2000, 
the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  
But, to emphasize, the Board does find the evidence supports separate and additional 10 percent ratings for the associated radiculopathy affecting his left and right lower extremities.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

The Board also has considered whether an extra-schedular rating is warranted.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director of Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If on the other hand the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See again Thun v. Peake, 22 Vet. App. 111 (2008).

In this particular case at hand, however, the medical and other evidence in the file fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  His primary symptoms are pain in his lower back (and radiating pain and numbness into his lower extremities) and associated limitation of motion causing functional impairment, which are all contemplated by the regular schedular rating criteria.

The Board finds no evidence that his low back disability has markedly and actually interfered with his ability to work, meaning above and beyond that contemplated by his staged 10 and 20 percent schedular ratings for his lumbar spine disability, not to mention present awards of separate and additional 10 percent schedular ratings to compensate him for the associated radiculopathy affecting his left and right lower extremities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

The Board also sees that a claim for a total disability rating based on individual unemployability (TDIU) - on account of service-connected disabilities, was denied in April 2006, and the Veteran did not appeal that decision to the Board.  That decision therefore is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Moreover, even considering the possibility of changed circumstances during the several years since, although the February 2011 VA examination addendum noted that his ability to continue as a security guard is limited, the examiner also clarified that the Veteran would be able to engage in part-time sedentary work.  Also, he previously had acknowledged during his January 2010 examination that he was working full-time (so not just part-time) as a school security guard.  So, at worst, there is only the possibility that he potentially can no longer do this job on a 
full-time basis, versus just part time or only if allowed another job that is more sedentary and, therefore, less physically demanding.  That is to say, he has not shown that he is actually unemployed (because he is still working, and on a 
full-time basis at that) or unemployable (meaning incapable of obtaining and maintaining employment that would still be considered substantially gainful).  Mere potential or hypothetical unemployment does not form a basis for current disability compensation, whether on a schedular or extra-schedular basis.  In the event his circumstances in fact change, then he is free to file another claim at such time.

There also is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for service connection for a respiratory disorder, including as a qualifying chronic disability under 38 C.F.R. § 3.317 (undiagnosed illness), is denied.

Prior to November 9, 2000, the claim for a rating higher than 10 percent for lumbar myositis and spondyloarthritis of the thoracolumbar spine is denied.

Since November 9, 2000, the claim for a rating higher than 20 percent for the lumbar myositis and spondyloarthritis of the thoracolumbar spine is denied.

However, since November 9, 2000, separate and additional 10 percent ratings are granted for the associated radiculopathy affecting the left and right lower extremities, subject to the statutes and regulations governing the payment of VA compensation. 


REMAND

Before addressing the remaining claim on appeal, the Board finds that additional development is required.  The Veteran is claiming that he suffers from weakness as a result of his exposure to chemical and/or biological agents in the Persian Gulf.  The exact nature of his complaints is unclear - as to whether he suffers from fatigue, weakness of certain muscles, or weakness of certain joints - although the records notes his complaints of weakness involving both knees.  

Unfortunately, a review of the evidence in this case reveals that the AMC did not fully comply with the Board's December 2009 remand directive regarding a VA examination and opinion.  That is, although the AMC did arrange a VA neurological examination in January 2010, the findings offered by the examiner did not substantially comply with the Board's instructions.  And importantly, these findings appear to be insufficient for the Board to adjudicate his claim under the applicable provisions for presumptive service connection under provisions for Persian Gulf Veterans under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.317 (2010), to the extent this weakness may be attributable to an undiagnosed or medically unexplained chronic multi-symptom illness.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

In particular, in its December 2009 remand, the Board requested that a VA examiner make specific findings to determine the exact nature of his complaints involving weakness; thereafter, the VA examiner should determine whether the Veteran has a chronic disability manifested by weakness, and if so, whether it can be attributed to a diagnosed disability as opposed to an undiagnosed illness related to service.  See 38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317.  

Accordingly, on remand, the RO/AMC arranged for a VA neurological examination in January 2010, which found no neurological disorder to account for his complaints of weakness.  However, the Board's prior remand directive #3 specified that if the examination does not support a clinical diagnosis, as here, regarding the Veteran's complaints of weakness, the examiner must additionally indicate whether there are any objective indications (signs) of chronic disability manifested by weakness, which cannot by history, physical examination, or laboratory tests be attributable to any known clinical diagnosis.  Directive #3 of the prior Board remand additionally required the examiner to indicate whether the complaints of weakness represent a "medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms."  

However, despite noting the absence of a neurological deficit to account for the Veteran's complaints of weakness, the examiner failed to make these requested findings concerning the existence of a chronic disability manifested by weakness or a "medically unexplainable chronic multi-symptom illness."  


On remand, then, the AMC must request the January 2010 VA examiner to provide a supplemental opinion that provides the necessary findings.  If this examiner is not available and/or cannot make the requested findings, the AMC should arrange for another VA examination to provide adequate findings.

Accordingly, the case is REMANDED for the following action:

1.  Request a supplemental or addendum opinion from the April 2010 VA examiner concerning the questions below; or in the alternative, in the event the April 2010 VA examiner is unavailable or unable to provide a supplemental opinion, schedule the Veteran for another appropriate VA compensation examination to determine the nature and etiology of his complaints involving weakness.  The claims file, including a complete copy of this remand and the December 2009 Board remand, must be made available for review of the Veteran's pertinent medical history.  

In particular, the examiner must provide a supplemental opinion on the nature and etiology of the Veteran's complaints involving weakness, as follows:  
(a) indicate whether there are any objective indications (signs) of chronic disability manifested by weakness, which cannot by history, physical examination, or laboratory tests be attributable to any known clinical diagnosis; and also
(b) indicate whether the complaints of weakness represent a "medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms."


The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.

*It is left to the designees' discretion whether the Veteran needs to be reexamined to make these necessary determinations.

2.  Upon completion of the supplemental medical opinion and/or examination, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  
38 C.F.R. § 4.2.

3.  Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


